FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

WASHINGTON STATE REPUBLICAN            
PARTY; CHRISTOPHER VANCE;
BERTABELLE HUBKA; STEVE
NEIGHBORS; BRENT BOGER; MARCY
COLLINS; MICHAEL YOUNG,
               Plaintiffs-Appellees,
               and
WASHINGTON STATE DEMOCRATIC
CENTRAL COMMITTEE; PAUL                     Nos. 05-35774
BERENDT; LIBERTARIAN PARTY OF                    05-35780
WASHINGTON STATE; RUTH                        D.C. No.
BENNETT; J.S. MILLS,                       CV-05-00927-TSZ
             Plaintiffs-Intervenors-           ORDER
                          Appellees,
                v.
STATE OF WASHINGTON; ROB
MCKENNA, Attorney General; SAM
REED, Secretary of State;
WASHINGTON STATE GRANGE,
           Defendants-Intervenors-
                         Appellants.
                                       
    On Remand from the United States Supreme Court

                   Filed October 2, 2008

    Before: Dorothy W. Nelson, Pamela Ann Rymer and
            Raymond C. Fisher, Circuit Judges.



                            13979
13980    WASHINGTON STATE REPUBLICAN v. WASHINGTON
                           ORDER

  This case was remanded to us from the United States
Supreme Court. See Wash. State Grange v. Wash. State
Republican Party, 128 S. Ct. 1184 (2008). In light of the
Supreme Court’s decision, we VACATE our opinion in
Washington State Republican Party v. Washington, 460 F.3d
1108 (9th Cir. 2006), VACATE our August 22, 2006 and
October 3, 2006 orders granting attorney’s fees and costs and
REMAND to the district court with the following instructions.

   The district court should DISMISS all facial associational
rights claims challenging Initiative 872. See Wash. State
Grange, 128 S. Ct. at 1187.

   The district court should DISMISS all equal protection
claims. The allegedly discriminatory statutes were repealed by
Initiative 872. See Wash. State Grange, 128 S. Ct. at 1192-93.

   The district court should DISMISS as waived all claims
that Initiative 872 imposes illegal qualifications for federal
office, sets illegal timing of federal elections or imposes dis-
criminatory campaign finance rules because these claims were
neither pled by the parties nor addressed in summary judg-
ment by the district court.

   The district court may allow the parties to further develop
the record with respect to the claims that Initiative 872 uncon-
stitutionally constrains access to the ballot and appropriates
the political parties’ trademarks, to the extent these claims
have not been waived or disposed of by the Supreme Court.

   The district court may make appropriate findings concern-
ing the parties’ settlement of fees and should determine
whether restitution or further fee awards are appropriate in
response to appellee Washington State’s motion to vacate
award of attorney’s fees and costs, for judgment awarding res-
titution of fees and costs and for costs.
        WASHINGTON STATE REPUBLICAN v. WASHINGTON    13981
   Remanded for proceedings according to the above instruc-
tions.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.